PER CURIAM.
On the only point raised for our consideration, we hold that the trial court did not abuse its discretion in permitting the prosecuting attorney, over the defendant’s objection, to play the defendant’s tape recorded confession to the jury during the rebuttal portion of the prosecutor’s closing argument where the recording itself had been admitted as evidence during the trial of the case and the replaying of it at this final stage of the proceedings was an appropriate response to the defense attorney’s closing argument. See United States v. Guess, 745 F.2d 1286 (9th Cir.1984), cert. denied, — U.S. -, 105 S.Ct. 1219, 84 L.Ed.2d 360 (1985).
Affirmed.